          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 1 of 21



1    JANE / JOHN DOE

2    Email: JWHater@protonmail.com
3

4    Pro se

5
                        IN THE UNITED STATES DISTRICT COURT FOR THE
6
                              SOUTHERN DISTRICT OF NEW YORK
7

8    IN RE: DMCA SUBPOENA TO GOOGLE, LLC Case No.: 7:20-mc-00119
9

10                                                   JANE / JOHN DOE’S REPLY IN SUPPORT
11
                                                     OF THE OBJECTION AND MOTION TO
                                                     QUASH DMCA SUBPOENA
12

13
                                         A. INTRODUCTION
14

15            While it is true that Jehovah’s Witnesses are well known for their distribution of
16
     Bible based books and publications, they are also a notorious group of criminal
17

18
     pedophiles running a scam “religion” who are guilty of abuse of process and emotional

19   extortion through sham litigation in their pathetic efforts at discovering leaks and
20
     moles and whistleblowers. Unfortunately for them, this is the year 2020 and things
21

22   like VPNs, anonymous proxies, and TOR exit nodes frustrate them at every turn.
23
              Whether one is known as Darkspilver or John Redwood or JW Apostate, or any
24

25
     number of other pseudonyms, it does not really matter as we are all Spartacus in this

26   fight! Reporting on and exposing to public comment and ridicule the doctrinal
27
     inconsistencies and reversals, failed predictions, mistranslation of the Bible, harsh
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 1
           Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 2 of 21



1    treatment of former members and autocratic and coercive leadership (not to mention
2
     the child raping!) is a public duty that Jane / John Doe takes extremely seriously at
3

4    great personal risk. 1
5           Because movant is proceeding pro se, this Court is required to construe her/his
6
     submissions to raise the strongest arguments they suggest. Davis v. United States, 643
7

8    F. App’x 19, 22 (2d Cir. 2016) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972))
9
     and note that pro se pleadings are held “to less stringent standards than formal
10

11
     pleadings drafted by lawyers.” Haines, 404 U.S. at 520.

12

13

14                                       B. REPLY ARGUMENT
15
            For reasons outlined below, the Watch Tower pedophile organization does not
16

17   have a valid copyright claim for any of the videos allegedly made available via this
18
     YouTube account. Nor are they entitled to a subpoena because they never completed
19
     the copyright registration process prior to their attempt at enforcement of their alleged
20

21   intellectual property rights. And they also did not meet the necessary burden outlined
22
     by the Second Circuit in Arista Records so as to even be entitled to a DMCA
23

24
            1
                     Former Governing Body member Raymond Franz has accused the movement’s
25   Governing Body of resenting, deprecating and seeking to silence alternative viewpoints within the
     organization and demanding organizational conformity that overrides personal conscience. He
26
     claimed the Watch Tower Society confirmed its position when, in a 1954 court case in Scotland,
27   Watch Tower Society legal counsel Hayden C. Covington said of Jehovah’s Witnesses: “We must
     have unity ... unity at all costs”. He also stated that Witnesses are subject to a disciplinary system
28   that encourages informants.
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                                   SUBPOENA- 2
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 3 of 21



1    subpoena! Lastly, Google / YouTube is not subject to the subpoena power of New
2
     York courts.
3

4

5
     1. REPORTER SHIELD LAWS APPLY
6

7          Jane / John Doe cited the California Reporter Shield Laws because that is the
8
     jurisdiction where Google / YouTube is located. New York Shield Laws were cited
9

10   because that is where this case is filed. The whole purpose of the JW Apostate
11
     YouTube channel (and others like it) is to critique the Jehovah’s Witnesses pedophile
12

13
     gang and to provide materials for others to critique. Material such as:

14

15

16

17

18

19

20

21

22

23

24
     are not “complete videos”, as alleged by Paul Polidoro in his “affirmation” (Doc# 10),
25

26   but are really either secret recordings of Watch Tower meetings personally made by
27   people on the inside trying to whistle blow or are EDITED videos containing only the
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 3
           Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 4 of 21



1    material needed so as to inform the public about these anti-government, child
2
     molesting religious fanatics. 2
3

4           As the Court knows, the First Amendment has particularly strong shields
5    protecting criticism of religion. See, e.g., Hustler Magazine, Inc. v. Falwell, 485 U.S.
6
     46 (1988). Social media accounts like JW Apostate and others allegedly run by Jane /
7

8    John Doe are criticizing the secretive nature of the Watch Tower criminals and are
9
     exposing and highlighting their vindictive practices that abuse members and former
10

11
     members (not to mention exposing all the baby rapists). 3 The material posted online

12   has the thinnest of copyright – non-creative, non-commercial recordings of meetings
13
     attended by the public, and because of the DMCA take-down process, the Watch
14

15

16

17
            2
18                  While I understand that Polidoro is a close friend of Judge Seibel, he really is a
     notorious child rapist and a well-known vexatious litigant who goes around filing bogus DMCA
19   subpoena requests with his pet judge as a means of judicial doxing and bullying as he never follows
20
     through with ANY copyright enforcement at all! So you really should be more skeptical of his butt-
     hurt IP claims and not be in such a hurry to rubber stamp whatever he puts in front of you, please.
21
            3
                     The Governing Body says they are the only mouthpiece of God on earth and are
22   divinely given the ruler ship of all mankind as the parable directed “faithful and discreet slave”. It is
23
     an ultimate poser position of being treated as a God on earth while you claim to be a humble leader of
     the only true religion. This fantasy of divine support and power seems to crumble when forced to
24   face actual authorities to answer for polices that allow the rape of innocent children. Recently Gerrit
     Lösch, a senior member of the Witnesses’ Governing Body, was summoned for a deposition in San
25   Diego to answer questions about his role in child molestation. Instead of obeying the “laws of
     Caesar”, he ran like a bitch and refused to cooperate or attend this opportunity to exonerate the
26
     actions of the Governing Body by offering clarifying testimony to show their innocence. Losch even
27   denied he was part of the religion as he arrogantly refused to attend and cost the Worldwide Work
     donation fund thirteen and a half million dollars after being found in contempt for defying a simple
28   San Diego, CA, court order. Does that seem like a ‘faithful and discreet slave’ to you?
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                                  SUBPOENA- 4
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 5 of 21



1    Tower already has their cure for the situation (at least until I go back to posting even
2
     more of their shit elsewhere).
3

4          Many of the millions of viewers of this YouTube channel (and others) claimed
5    they used these videos for their own commentary and criticism, like doing a
6
     theological audit and that even posting something Watch Tower made is an act of
7

8    rebellion because of the high degree of secrecy the religion has. The JW pedophile
9
     gang are butt-hurt on account of getting exposed for their hypocrisy and they are using
10

11
     copyright law to try to bully and shut down dissenters. Instead they run to their pet

12   judge who willingly rubber stamps any document under her nose in an effort to help
13
     out her pedo friends.
14

15         It really sucks for Philip Brumley (who is also – big surprise! – a pedophile)
16
     that he, after all these years, still has been unable to uncover the source for much of the
17

18
     online material that vexes him so greatly. Jane / John Doe’s daughter and son-in-law

19   have been members of this religious cult for many years. The daughter for 15 yrs, and
20
     the son-in-law all his life. And while all members of the Jehovah’s Witnesses are
21

22   equal, some (such as this son-in-law) are more equal than others, which then allegedly
23
     allows Jane / John Doe access to secret files locked in many congregation and branch
24
     offices. It has been claimed that Jane / John Doe, under various pseudonyms, has been
25

26   busy doxing senior and not-so senior members of the Jehovah’s Witnesses along with
27
     the internal child abuse / pedophile lists and documents, along with other material that
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 5
           Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 6 of 21



1    might be lulz worthy. For examples of whistleblowing and doxing by others see:
2
     https://www.reddit.com/r/exjw/comments/ajc3u8/cease desist keep it confidential/
3

4           Many have accused Jane / John Doe of working closely with the Russian
5    government by providing them with the names and other identifying information of
6
     known JW’s so that if they should try to travel to Russia, the government there will be
7

8    able to easily identify them and lock them up for some good old fashioned “re-
9
     education.”
10

11
            Supposedly, Stephen Lett is just one of the JW pedophile’s whose dox has been

12   provided to the Russian government. The rest are:
13
                •   Kenneth E. Cook, Jr.
                •
14
                    Samuel Frederick Herd
15              •   Geoffrey William Jackson
16              •   Gerrit Lösch
                •   Anthony Morris III
17
                •   D. Mark Sanderson
18              •   David H. Splane
19

20          In fact, several people within the Watch Tower organization have privately
21
     accused Jane / John Doe of doxing hundreds of JW members. Which might be true. 4
22

23

24

25

26          4
                    Irwin Zalkin loves my work and so does JWsurvey.org and AvoidJW.org and
27   Faithleaks.org, which publishes many of the reports and documents. There are 23,720 child abusers
     on the Watch Tower’s internal pedo list, all to be found on the Doxbin website that is accessible via
28   TOR.
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                                SUBPOENA- 6
           Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 7 of 21



1           The Governing Body is said to provide “spiritual food” for Jehovah’s Witnesses
2
     worldwide. But, instead, they are a gang of criminals, fraudsters, and child rapists. 5
3

4           The DMCA subpoena should be quashed because the videos posted are not the
5    intellectual property of the Watch Tower religious pedophile cult, but are secret
6
     “home-made” videos or are EDITED videos containing just enough material so as to
7

8    allow for public debate and criticism. Jane / John Doe is a news media reporter
9
     engaged in whistle blowing and protected First Amendment activities.
10

11

12
     2. THE WATCH TOWER HAS NO VALID ENFORCEMENT CLAIMS
13

14
            You have to have the registration complete first before suing.
15

16
            While the Copyright Act of 1976 grants automatic copyright privileges to an

17   author when it is published to the public, the Act also requires “registration” of that
18
     copyright with the Copyright Office before bringing an infringement suit if the author
19

20   is American. Fourth Estate Public Benefit Corp. v. Wall-Street.com, 586 U.S. ___,
21
     139 S. Ct. 881; 203 L. Ed. 2d 147 (2019). In the case at hand, even if the “affirmation”
22

23
            5
                    FUN FACT: In the spring of 2015, Lett unexpectedly starred in a 10-minute video
24   that was posted on the Witnesses’ website, an appearance that coincided with a spate of stories about
     abuse allegations and cover-ups published by Reveal, from the Center for Investigative Reporting.
25
     Dressed in a dark suit, he grew animated as he urged followers to stay united by “rejecting false
26   stories.” “As an example, think about the apostate-driven lies and dishonesties that Jehovah’s
     organization is permissive toward pedophiles,” Lett said. “I mean, that is ridiculous, isn’t it? If
27   anyone takes action against someone who would threaten our young ones, and takes action to protect
     our young ones, it is Jehovah’s organization.” Yeah, right…
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 7
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 8 of 21



1    signed by the pedophile Paul Polidoro is to be believed (and it shouldn’t!), the JW’s
2
     have not even completed the registration process for at least two of these videos. See
3

4    Doc #10 at pg 2. (Jane / John Doe was not able to find the registration records for at
5    least four other videos via the ‘search’ function at https://cocatalog.loc.gov/cgi-
6
     bin/Pwebrecon.cgi?DB=local&PAGE=First)
7

8          The Supreme Court made clear that the mere filing of an application for
9
     copyright registration with the Copyright Office is not enough. For the registration to
10

11
     be effective, the Copyright Office must actually process the application and formally

12   register the copyright. Thus, it stands to reason, there is no valid reason to allow a
13
     DMCA subpoena at this point because for many of the allegedly infringing videos, the
14

15   Watch Tower has only just applied for copyright registration, but not completed it.
16
           While this decision applies only to filing copyright litigation, and does not apply
17

18
     to other forms of enforcement (such as sending demand letters or issuing DMCA

19   Section 512 takedown notices), the issuance of a DMCA subpoena and the obtaining
20
     of information is clearly a part of the ‘enforcement’ process because it invokes the
21

22   power of the State to compel obedience, while sending a demand or takedown notice is
23
     an action taken by a private citizen with no state / judicial involvement.
24
           The practical implication of Fourth Estate is that copyright owners cannot race
25

26   to the courthouse from the moment that they file a registration application with the
27
     Copyright Office. Rather, they must wait for the application to actually get approved.
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 8
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 9 of 21



1    In the case at hand, any alleged infringement took place well before any of these works
2
     were registered and, thus, there can be no enforcement action at this point. Therefore,
3

4    the DMCA subpoena should be quashed as being premature.
5

6
     3. THE WATCH TOWER IS MERELY ENGAGING IN THEOCRATIC
7
     WARFACE, NOT SEEKING TO VINDICATE ANY ‘RIGHTS’
8

9
           Jehovah’s Witnesses have a teaching called Theocratic Warfare Doctrine that
10
     allows them to misrepresent or outright lie if they feel the religion is being threatened.
11

12   When they are confronted with the Theocratic Warfare Doctrine as part of their beliefs,
13
     they will routinely deny that it exists, as that, too, is part of not being truthful by
14

15   pretending it does not exist. The nail in their coffin that many misses is their literature.
16
     All of their doctrines are clearly written out and explained in detail, which exposes not
17
     only the truth of matters, but also the fact Theocratic Warfare is practiced down to this
18

19   day. Read the following material below taken directly from their publications and
20
     learn the actual ‘truth’ of what Jehovah’s Witnesses practice
21

22         “The faithful witness does not commit perjury when testifying. His testimony is

23   not tainted with lies. However, this does not mean that he is under obligation to give
24
     full information to those who may want to bring harm to Jehovah’s people in some
25

26   way. The patriarchs Abraham and Isaac withheld facts from some who did not
27
     worship Jehovah. (Genesis 12:10-19; 20:1-18; 26:1-10) Rahab of Jericho misdirected
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 9
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 10 of 21



1    the king’s men. (Joshua 2:1-7) Jesus Christ himself refrained from divulging total
2
     information when doing so would have caused needless harm. (John 7:1-10) He said:
3

4    “Do not give what is holy to dogs, neither throw your pearls before swine.” Why not?
5    So that “they may never . . . turn around and rip you open.”—Matthew 7:6.”
6
     Watchtower 2004 Nov 15, p.28
7

8          “Sarai could say that she was Abram’s sister because she really was his half-
9
     sister. (Genesis 20:12) Furthermore, he was not under obligation to divulge
10

11
     information to people who were not entitled to it. (Matthew 7:6) Faithful servants of

12   God in modern times heed the Bible’s command to be honest. (Hebrews 13:18) They
13
     would never, for instance, lie under oath in a court of law. When the physical or
14

15   spiritual lives of their brothers are at stake, such as in times of persecution or civil
16
     distress, however, they heed Jesus’ counsel to be “cautious as serpents and yet
17

18
     innocent as doves.” Watchtower 2001 Aug 15, p.20

19         “Of course, being truthful does not mean that we are obligated to divulge all
20
     information to anyone who asks it of us. Do not give what is holy to dogs, neither
21

22   throw your pearls before swine, that they may never ... turn around and rip you open,
23
     warned Jesus, at Matthew 7:6. For example, individuals with wicked intent may have
24
     no right to know certain things. Christians understand that they are living in a hostile
25

26   world. Thus, Jesus advised his disciples to be cautious as serpents while remaining
27
     innocent as doves. (Matthew 10:16; John 15:19) Jesus did not always disclose the full
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 10
            Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 11 of 21



1    truth, especially when revealing all the facts could have brought unnecessary harm to
2
     himself or his disciples. Still, even at such times, he did not lie. Instead, he chose either
3

4    to say nothing or to divert the conversation in another direction.” Awake! 2000 Feb 8,
5    p.21
6
             “Jehovah had the land “vomit” those depraved humans out of their territory,
7

8    using theocratic warfare to have it done. (Leviticus 18:1-30; Deuteronomy 7:1-6, 24)
9
     This justifies the spiritual warfare of the Christian today.” Watchtower 1986 Sep 1,
10

11
     p.18

12           “From time to time letters are received asking whether a certain circumstance
13
     would justify making an exception to the Christian’s obligation to tell the truth. In
14

15   reply to these the following is given: God’s Word commands: “Speak truth each of you
16
     with his neighbor.” ...
17

18
             There is one exception, however, that the Christian must ever bear in mind. As a

19   soldier of Christ he is in theocratic warfare and he must exercise added caution when
20
     dealing with God’s foes. Thus the Scriptures show that for the purpose of protecting
21

22   the interests of God’s cause, it is proper to hide the truth from God’s enemies. A
23
     Scriptural example of this is that of Rahab the harlot. She hid the Israelite spies
24
     because of her faith in their God Jehovah. This she did both by her actions and by her
25

26   lips. That she had Jehovah’s approval in doing so is seen from James’ commendation
27
     of her faith.” Watchtower 1960 Jun 1, pp.351, 352 Questions From Readers
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 11
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 12 of 21



1          “We must tell the truth to one who is entitled to know, but if one is not so
2
     entitled we may be evasive. ... As a soldier of Christ he is in theocratic warfare and he
3

4    must exercise added caution when dealing with God’s foes. Thus the Scriptures show
5    that for the purpose of protecting the interests of God’s cause, it is proper to hide the
6
     truth from God’s enemies.” Watchtower 1960 Jun 1, pp.351-352
7

8          “Today God’s servants are engaged in a warfare, a spiritual, theocratic warfare,
9
     a warfare ordered by God against wicked spirit forces and against false teachings.
10

11
     God’s servants are sent forth as sheep among wolves and therefore need to exercise the

12   extreme caution of serpents so as to protect properly the interests of God’s kingdom
13
     committed to them. At all times they must be very careful not to divulge any
14

15   information to the enemy that he could use to hamper the preaching work.”
16
     Watchtower 1957 May 1, p.286
17

18
           “While malicious lying is definitely condemned in the Bible, this does not mean

19   that a person is under obligation to divulge truthful information to people who are not
20
     entitled to it. Jesus Christ counseled: “Do not give what is holy to dogs, neither throw
21

22   your pearls before swine, that they may never trample them under their feet and turn
23
     around and rip you open.” (Mt 7:6) That is why Jesus on certain occasions refrained
24
     from giving full information or direct answers to certain questions when doing so
25

26   could have brought unnecessary harm. (Mt 15:1-6; 21:23-27; John 7:3-10)”
27

28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 12
            Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 13 of 21



1            “Evidently the course of Abraham, Isaac, Rahab, and Elisha in misdirecting or
2
     in withholding full facts from nonworshipers of Jehovah must be viewed in the same
3

4    light.—Ge 12:10-19; chap 20; 26:1-10; Jos 2:1-6; Jas 2:25; 2Ki 6:11-23 Insight
5    Book.
6
             Thus, even under oath, you simply cannot trust a god damn thing these people
7

8    say!
9

10

11   4. THE WATCH TOWER HAS NOT MET ALL THE ARISTA RECORDS
     FACTORS JUSTIFYING A DMCA SUBPOENA
12

13
             As stated by the Watch Tower organization in their memorandum, “The First
14

15   Amendment does not…provide a license for copyright infringement.” Arista Records,
16
     LLC v. Doe, 604 F. 3d 110, 118 (2d. Cir. 2010). In Arista, the Second Circuit
17
     identified the “principal factors” for courts to consider in such cases as including: “(1)
18

19   the concreteness of the plaintiff’s showing of a prima facie claim of actionable harm,
20
     (2) the specificity of the discovery request, (3) the absence of alternative means to
21

22   obtain the subpoenaed information, (4) the need for the subpoenaed information to

23   advance the claim, and (5) the objecting party’s expectation of privacy.” Arista,
24
     604F.3d at 119 (quoting Sony Music Entm’t Inc. v. Does 1-40, 326 F. Supp. 2d 556,
25

26   564-65(S.D.N.Y. 2004)).
27

28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 13
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 14 of 21



1          In the case at hand, the JWs ignore the fact that there is an alternative means to
2
     obtain the subpoenaed information – they simply could have sent an email to the
3

4    YouTube account holder and asked!!
5          Jane / John Doe would be willing to give them my real name and address as
6
     long as they promise to follow through and actually file a copyright lawsuit against me
7

8    – and are willing to post a $5,000,000 bond payable to me should they fail to follow
9
     through within 30 days (and no nonsuits, either, we go to trial and a verdict or no
10

11
     deal!). But we both know that they won’t – this is a group of pedophiles, after all!

12   Child abusers abuse children because kids cannot fight back. I will fight back, and I
13
     will beat the ever-living hell out of them.
14

15         But not once has the Watch Tower ever filed a copyright lawsuit. In the 59
16
     other DMCA subpoena cases I mentioned earlier, all they do is run to their pet judge
17

18
     and get her to rubber stamp subpoenas, which they then use to try to ferret out

19   dissenters and apostates. Watch Tower’s chief strategy includes scouring the internet
20
     for “infringing” materials, which include, but are not limited to photos, documents, and
21

22   videos which Watch Tower has produced using an all-volunteer workforce.
23
           Once located, Watch Tower’s attorneys determine whether the individual behind
24
     the offending account is an “apostate.” If they believe the person might be connected
25

26   to insider leaks, or if they have posted already-leaked information, Watch Tower
27
     attorneys initiate DMCA takedown measures.
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 14
         Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 15 of 21



1          Watch Tower does not stop at DMCA content removal, however. Their legal
2
     team next files a DMCA subpoena to identify the alleged infringer(s) in an attempt to
3

4    obtain all personally identifying information related to the individual who posted on
5    one or more social media or web sites (i.e. to dox them)
6
           Due to Jane / John Doe’s insider access via their JW daughter and son-in-law,
7

8    this game of DMCA Whac-A-Mole has been going on for years and the Watch Tower
9
     has yet to successfully plug this particular leak (thanks to TOR and an unlimited
10

11
     supply of unsecured Wi-Fi access points all over the country).

12         For the Court’s edification, the cases against apostate infringers has risen swiftly
13
     since 2017, when numerous leaked videos and documents surfaced, leaving Watch
14

15   Tower scratching their heads, wondering how sensitive information was escaping their
16
     global network of trusted Witness Elders, Ministerial Servants, Circuit Overseers and
17

18
     Branch Committee members. That date, not so coincidently, also coincides with the

19   time period Jane / John Doe’s daughter and son-in-law returned to the U.S. after living
20
     overseas several years in service to the Watch Tower after receiving indoctrination
21

22   from the Watchtower Bible School of Gilead; thus, the leaks began!
23
           Governing Body member Stephen Lett recently said a few weeks ago: “We
24
     should strive very hard not to ever try to get to know confidential things we’re not
25

26   entitled to know. And we certainly should not reveal confidential things.”
27
     Unfortunately for Lett, Jane / John Doe’s son-in-law is a very senior elder / overseer in
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 15
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 16 of 21



1    the JW organization who is kind enough to provide me with access to their very secret
2
     documents and congregation records. Opening locked file cabinets with a set of
3

4    allegedly stolen keys, and removing or making copies of sealed documents is just part
5    of the effort at exposing this group of rabid baby rapists to the world at large.
6
            YouTube has been hit the hardest by Watch Tower’s repetitive subpoena
7

8    warfare, particularly since 2017, when multiple sensitive videos were leaked to the
9
     public from numerous sources. Among those videos were the infamous “Pillowgate”
10

11
     info-videos, where two high-ranking Jehovah’s Witness Branch Committee members

12   explained the intricacies of pillow-humping and various masturbation techniques found
13
     to be practiced by both male and female members of Watch Tower headquarters.
14

15   (seriously!)
16
            The orchestrated attacks on the “infringers” have become a driving passion for
17

18
     Watch Tower’s legal department, located primarily in its Patterson, New York

19   complex. Already laden down with an abundance of child abuse cases and other legal
20
     concerns, Watch Tower has allocated its top attorneys to this issue, including their
21

22   legal Overseer Phillip Brumley, along with Paul Polidoro and Mario Moreno.
23
            Unfortunately for the Watch Tower, its “top” attorneys are clearly not up to this
24
     task. 6 Too busy raping children, is my guess.
25

26
            6
27                  Brumley, like many of the other members of the Jehovah’s Witness legal department,
     is a congregation elder (and a pedophile). His education was paid for by Watch Tower, with the
28   intent of grooming him to oversee Watch Tower’s expanding global legal departments. In a 1991
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                                SUBPOENA- 16
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 17 of 21



1    5. THE WATCH TOWER IS MERELY A COPYRIGHT TROLL
2

3           Even if this DMCA subpoena rabbit trail did not end at a TOR exit node
4
     accessed via some random person’s unsecured Wi-Fi, the Court should deny the
5

6
     DMCA subpoena because the JW’s are merely copyright trolls and courts across the

7    United States have uniformly rejected the notion that an IP address alone is sufficient
8
     to establish a copyright violation.
9

10          Most recently, the Ninth Circuit held that a defendant’s “status as the registered
11
     subscriber of an infringing IP address, standing alone, does not create a reasonable
12
     inference that he is also the infringer.” Cobbler Nevada, LLC v. Gonzales, 901 F.3d
13

14   1142, 1145 (9th Cir. 2018). Instead, to cross “the line between possibility and
15
     plausibility to relief,” a plaintiff “must allege something more to create a reasonable
16

17   inference that a subscriber is also an infringer.” Id. at 1145, 1147 (quoting Ashcroft v.
18
     Iqbal, 556 U.S. 662, 678 (2009). As the Ninth Circuit noted, providing the identity of
19
     the IP subscriber “solves only part of the puzzle” because “multiple devices and
20

21   individuals may be able to connect via an IP address.” Id. at 1145.
22
            Thus, this subpoena serves no purpose.
23

24
     speech, Brumley discussed the legal wranglings of Watch Tower and stated that apostate Witnesses
25   have never prevailed against the organization in a court of law. Brumley said: “We have never lost a
     case against apostates. They never won even a motion. And so you see the line that Jehovah has
26
     apparently drawn: That the wicked or evil slave will not be able to beat the faithful slave to that
27   degree. Because even though there have been hundreds of these motions and cases brought; not one
     has prevailed.” Unfortunately for Brumley, this is the year 2020 and things have changed – thanks to
28   people like Jane / John Doe, the WT has been beaten like a red-headed stepchild.
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                               SUBPOENA- 17
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 18 of 21



1    6. GOOGLE / YOUTUBE IS NOT SUBJECT TO THIS COURT’S SUBPOENA
2
     POWER

3
           Google / YouTube is a Delaware corporation with its principal place of business
4

5    in California, and therefore is not subject to the subpoena power of New York courts.
6
     See Gucci America, Inc. v. Weixing Li, 768 F.3d 122, 135 (2d Cir. 2014) (“the district
7

8    court may not properly exercise general personal jurisdiction over the Bank. Just like

9    the defendant in Daimler, the nonparty Bank here has branch offices in the forum, but
10
     is incorporated and headquartered elsewhere.”); see also id. at 141 (“A district court . .
11

12   . must have personal jurisdiction over a nonparty in order to compel it to comply with a
13
     valid discovery request under Federal Rule of Civil Procedure 45.”); Kline v.
14

15
     Facebook, Inc., No. 150022/2018,2019 WL 185767 (N.Y. Co. Sup. Jan. 10, 2019)

16   (holding that Facebook is not subject to personal jurisdiction in New York in a matter
17
     seeking pre-action discovery of Facebook account information). See Fed. R. Civ. P.
18

19   45(c)(2)(A); Europlay Capital Advisors, LLC, et al. v.Does, 323 F.R.D. 628, 629-30
20
     (C.D. Cal. 2018) (“despite Google having an office in Venice, the proper district to
21

22
     hear a motion to compel is where Google is headquartered.”) (collecting cases).

23         Because the Google is not subject to this Court’s subpoena powers, the motion
24
     to quash should be granted.
25

26

27

28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 18
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 19 of 21



1                                       C. CONCLUSION
2
           In conclusion, the amount of contempt that I feel for this pedophile religious cult
3

4
     – and each and every one of its individual members (all 7 million) – cannot be

5    overestimated.
6
           The amount of hatred that I feel for these people cannot be over exaggerated. If
7

8    I had my way, every single member of the Watch Tower organization would be
9
     wearing purple triangles on eastward bound trains for a one-way trip to the ash heap of
10
     history.
11

12         The whole point of this response, Judge Seibel, is to get you to think first before
13
     you pull out your rubber stamp when these assholes show up on your doorstep
14

15   hollering about alleged copyright violations. Recall the bullshit that they pulled on
16
     you just a year ago in Case No. 7:18-mc-00471 with Facebook and their ‘contempt’
17
     nonsense. (FYI: While Jeffrey D. Vanacore of Perkins Coie might be perfectly
18

19   willing to bend over and grab his ankles at the behest of the Watch Tower
20
     organization, Jane / John Doe is not so amiable to anal sodomy.)
21

22         It does not really matter so much what you do in this case. The only info that
23   YouTube would be able to respond with is spoofed IP and account info that leads
24
     nowhere or to some innocent person. But the next apostate might not be so careful.
25

26   Lives are at stake here in what you do, Judge Seibel. You need to be more cognizant
27
     of the fact that these people are a bunch of damn liars, pedophiles, and bullies. If
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 19
         Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 20 of 21



1    necessary, I can and will fight them, and make them suffer for it. But other people do
2
     not have the resources and fortitude that I have at my disposal.
3

4

5

6

7           Respectfully submitted,
8

9

10

11

12
     Dated: April 1, 2020                         _____/s/_______
13                                                Jane / John Doe
14                                                Pro se
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 20
          Case 7:20-mc-00119-CS Document 13 Filed 04/06/20 Page 21 of 21



1                                 CERTIFICATE OF SERVICE
2

3

4          I certify that on April 1, 2020, a copy of this document was delivered by a friend
5
     of mine far across the country to the US District Court Clerk’s office by US Mail,
6
     which will automatically serve a Notice of Electronic Filing on the Watch Tower
7

8    organization.
9
           I certify that Watch Tower attorney (and pedophile) Paul Polidoro is a registered
10

11   CM/ECF user and that service will be accomplished by the CM/ECF system.

12

13
                                           _____/s/_______
                                           Jane / John Doe
14                                         Pro se
15

16
     Cc
17

18   Google Legal Investigations Support
     1600 Amphitheatre Parkway
19
     Mountain View, CA 94043
20   via email: Copyright@YouTube.com
     and usernotice@google.com
21

22

23
     Paul D. Polidoro
24   Associate General Counsel
25   Legal Department
     200 Watchtower Drive
26   Patterson, NY 12563-9204
27   Email: inboxLGLipg@jw.org
28
     JANE / JOHN DOE’S REPLY IN SUPPORT OF OBJECTION AND MOTION TO QUASH DMCA
                                     SUBPOENA- 21
